Citation Nr: 1109245	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-25 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for disability due to a low back condition.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and adjustment disorder.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from January 1994 to January 1997.  He had additional service in the Alabama Army National Guard from December 2004 until January 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran has received a diagnosis of a psychiatric disorder other than PTSD, namely, adjustment disorder.  The Board, therefore, is not just limiting his claim for a psychiatric disorder to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

Because, however, they require further development before being decided, the Board is remanding the claims for service connection for hypertension, bilateral hearing loss, low back disability, bilateral foot disability, and psychiatric disorders.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  The Board is going ahead and deciding the remaining claim for service connection for bilateral knee disability.



FINDING OF FACT

The Veteran did not have any complaints of or receive any treatment for 
knee-related problems during his military service, and there are no diagnoses of a chronic bilateral knee disorder since filing this claim, so no possible competent and credible evidence linking this for all intents and purposes nonexistent disorder to his military service.


CONCLUSION OF LAW

The Veteran does not have chronic bilateral knee disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, a March 2007 letter was sent prior to initially adjudicating the Veteran's claim in the September 2007 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice, and there is no pleading or contention that he has not.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  There is no indication of any additional records relevant to this claim, including private treatment records, which would need to be obtained.  He is not entitled to a VA compensation examination concerning this claim because the only evidence suggesting the existence of and a relationship or correlation between this claimed condition and his military service is his unsubstantiated lay allegation.  According to the holding in McClendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a 
service-connected disability.  Waters v. Shinseki, 601 F. 3d. 1274 (Fed. Cir. 2010).

Here, though, as will be further explained, the Veteran has failed to first establish that he even has this claimed disability, so, for all intents and purposes, there is no current condition to causally relate to his military service - including to any injury he may have sustained during his service.  There equally is no indication of this claimed condition during his service, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  So in these circumstances, a VA compensation examination and medical nexus opinion are not required to fairly decide this claim.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Pertaining to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the Veteran's currently claimed disability and his military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his bilateral knee disability is a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reasonable doubt concerning any matters material to these determinations is resolved in the appellant's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Chronic Bilateral Knee Disability

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified any medical evidence showing a current diagnosis of this claimed disorder.  A review of his STRS, as well as his VA treatment records does not show he has ever complained about or been treated for or received a diagnosis of a knee disorder of any sort.  And he has only claimed service connection for a vaguely unidentifiable disability.  He is competent, even as a layman, to proclaim for example having experienced pain in his knees.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

But his lay testimony concerning this also must be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And his mere complaint of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285.  Moreover, he is not claiming a specific type of condition that would readily lend itself to lay diagnosis or comment on etiology, such as would be the case if his claim, instead, was for a separated shoulder, broken leg, pes planus (flat feet), varicose veins, tinnitus, etc.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons and bases, the Board rejects the Veteran's unsubstantiated lay statements as competent and credible evidence sufficient to establish the required current diagnosis of a chronic bilateral knee disability or to suggest an association between this, for all intents and purposes, nonexistent disability and his military service.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).

Consequently, the Board finds that the preponderance of the evidence is against this claim and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran also claims that he should be granted service connection for hypertension, bilateral hearing loss, a low back disability, a bilateral foot disability, and psychiatric disorders.  

In regard to his claimed disabilities, the Veteran has not provided the necessary information concerning the dates of any claimed injuries.  The clinical records from his first period of service refer to his low back and feet conditions, but it is unclear whether he is claiming any injuries were sustained during his AD service in the U.S. Army or later during his additional service in the National Guard, perhaps on ACDUTRA or INACDUTRA.  He has not submitted any information regarding any injury that occurred while on ACDUTRA or INACDUTRA.  Nor are there records in the file pertaining to any of the claimed disabilities of the low back or feet.  He should submit or identify the source of these claimed disabilities and where any medical records may be obtained concerning the treatment of any injury that he is claiming occurred while on either AD, ACDUTRA or INACDUTRA.  Then it will be possible for VA to further assist him with these claims.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).


VA compensation examinations and opinions also are needed to assist in adjudicating these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

A) Hypertension

Concerning this claim, the Veteran had a periodic National Guard examination in July 2002.  He reported a 3-year history of elevated blood pressure, for which he had received prescription medication, Lotrel.  A July 2006 statement of Medical Examination and Duty Status report lists hypertension exacerbation under a section detailing his accident or history of disease.  From this history, it is unclear whether there was aggravation of any pre-existing hypertension, that is, permanent worsening of this condition due to his military service.  

As already explained, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Certain diseases like hypertension are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  And, moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the 

presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

It appears this claim for hypertension is at least partly predicated on the notion that it was aggravated by the appellant's National Guard service, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110.  Therefore, inasmuch as it remains unclear whether the appellant is claiming his hypertension was incurred during his first period of service or whether he is claiming that it was later incurred or aggravated at some time during his National Guard service, further development of this claim is needed.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his prior period of AD) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA in question since his claim for VA benefits is premised on this period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the National Guard, including on ACDUTRA and INACDUTRA.

To this end, in March 2007, the RO requested STRs and verification of all periods of service from the Veteran's National Guard commander and Alabama State Adjutant General's Office.  The RO also requested additional information regarding the dates he served on ACDUTRA and INACDUTRA.  Although service records were sent in response, the characterization of his service and the dates of training were not clarified.  

The RO/AMC therefore still needs to verify exactly when the Veteran was on AD, ACDUTRA and INACDUTRA - including during the time he spent in the National Guard when he says he sustained any injury.  A VA compensation examination for a medical nexus opinion then would need to be obtained concerning whether his hypertension was either incurred or aggravated during either period of service.  See McLendon, supra.

B) Bilateral Hearing Loss

Concerning this claim, the report of the Veteran's August 1992 military entrance examination does not show the results of his hearing evaluation, even if he had one.  An audiogram in October 1996, prior to his separation from his first period of duty, shows normal hearing acuity in the tested frequencies.  This audiogram also references a prior December 1994 audiogram, which reportedly showed normal hearing acuity in the tested frequencies, except there was a 20-decibel loss at 4000 Hertz (Hz) in the left ear (and 25 decibel loss at 6000 Hz).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

The Veteran had a National Guard examination in July 2002.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 25, 20, 25, 30, and 35 decibels, respectively; and in the left ear the pure tone thresholds were 10, 0, 5, 20, and 5 decibels, respectively.  

An October 2006 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 15, 5, 10, 10, and 10 decibels, respectively; and in the left ear the pure tone thresholds were 10, 10, 10, 10, and 20 decibels, respectively.  

The July 2002 National Guard examination report shows evidence of at least temporary hearing loss.  The Veteran has reported combat and being trained as a vehicle mechanic, suggesting he was exposed to a significant amount of noise during his military service as he is alleging.  See 38 U.S.C.A. § 1154(a), requiring consideration of the places, types and circumstances of his service.  Moreover, he is competent to report what occurred during his service because statements regarding first-hand knowledge of a factual matter are competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The record does not contain any current audiological findings, however.  As such, the Board is unable to determine the extent of the Veteran's hearing loss in the relevant frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, to in turn determine whether he has sufficient hearing loss to be considered a ratable disability by VA standards.  See 38 C.F.R. § 3.385, indicating that impaired hearing only will be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of these frequencies is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

C) Low Back Disability

In regards to this claim, the August 1992 enlistment examination report from the Veteran's first period of duty reveals there were scars noted on his back.  He indicated these scars were from an automobile accident.  In February 1994, he reported a 3-4 month history of low back pain.  He was treated for muscle strain.  There are no records from his National Guard service, including any countable active service, relating to a low back disability.  However, he now reports problems with his low back.  He is competent to report having experienced low back pain, and since he received medical care during his service for a muscle strain of his low back, a VA compensation examination and opinion are needed to identify any current low back disability and its potential relationship to his military service, including especially to that muscle strain.

D) Bilateral Foot Disability

Regarding this claim, the Veteran's August 1992 enlistment examination report shows he entered service with moderate pes planus (flat feet), although this condition was asymptomatic at the time.  In January 1995, he was screened for proper footwear and it was determined that he would benefit from orthotics.  More current VA treatment records dated in April 2006 show he received VA podiatric care for fallen arches.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The Veteran has not reported his complete medical history and has not had an examination to determine whether his pes planus, 
if pre-existing his military service, was aggravated during his military service beyond its natural progression.  So additional medical comment is needed concerning this determinative issue, as well.

E) Psychiatric Disorders

Finally, in regards to the claim for service connection for PTSD, VA outpatient records dated in March 2006 show that, within 2 months of discharge from service, the Veteran was referred to a PTSD program due to a positive screening for this condition.  The July 2006 Statement of Medical Examination and Duty Status report lists PTSD under the section detailing accidents or history of disease.  A March 2007 VA outpatient report shows he was scheduled for several psychiatric assessments, but they were cancelled.  Later that month, however, after psychiatric evaluation, adjustment disorder with chronic anxious mood was diagnosed.  He was prescribed psychotropic medications.


Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

It appears this recent change to the regulation concerning PTSD and the requirement for corroborating that the claimed in-service stressor occurred applies to the Veteran's claim.  However, besides the positive PTSD screening, there are no reported diagnoses of PTSD - only instead of adjustment disorder.  So, at the very least, it remains unclear whether the Veteran actually has PTSD, aside from this adjustment disorder.  In Cohen, the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  But the most recent amendments to § 3.304(f) mentioned relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this condition in accordance with these DSM-IV criteria.  It therefore first needs to be clarified whether the Veteran has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

So examination and additional medical comment are needed to assist in determining whether the Veteran has PTSD according to the DSM-IV criteria and, if he does, whether it is the result of events that occurred during his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Moreover, VA also must consider the Veteran's potential entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 1 (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Adjustment disorder with anxious mood has been diagnosed.  See, e.g., VA outpatient treatment record dated in March 2007.  So additional medical comment is needed to assist in determining whether any other psychiatric disorder is related to his military service or, instead, the result of other unrelated factors.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to clarify the dates that he sustained any relevant injury during his active military service, including especially indicating whether he was on AD, ACDUTRA or INACDUTRA.  He particularly needs to indicate whether these claimed injuries occurred during his period of AD in the U. S. Army from January 1994 to January 1997 or later while in the National Guard, including from December 2004 to January 2006 (and, if then, whether he was on ACDUTRA or INACDUTRA).

Determine the exact circumstances and dates of the Veteran's service in the National Guard, especially during any period where he says he sustained an injury.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his claimed disabilities.  This list should include, but is not limited to, VA outpatient records that are dated from 2007 to the present.  

Obtain these additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).


3.  Schedule appropriate VA examinations to determine:

a) whether the Veteran has sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  If determined that he does, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this current hearing loss disability is related to his military service - and especially to noise exposure during or coincident with his service.

b) whether the Veteran has a chronic low back disability, and, if so, is it related to the medical care he received during his first period of service for muscle strain or to any incident of military service during his National Guard duty and or is otherwise related to his second period of active service;

c) whether his bilateral foot condition, pes planus, preexisted his military service and, if it did, whether it was chronically (meaning permanently) aggravated by his military service beyond its natural progression - including, if his pes planus is considered congenital or developmental, whether he has additional disability due to superimposed disease or injury.

d) whether his hypertension preexisted his military service and, if it did, whether it was chronically (meaning permanently) aggravated by his military service beyond its natural progression.


e) whether the Veteran has PTSD according to the 
DSM-IV criteria and, if he does, the likelihood (very likely, as likely as not, or unlikely) his PTSD and/or adjustment disorder are attributable to his military service or, instead, the result of other unrelated factors.

All diagnostic testing and evaluation needed to make these important determinations should be performed.

It is imperative the examining physicians review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning these remaining claims to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


